DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Onboard buoyant fluid production for air vehicles.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recites actively precipitating water with a condenser, however this is already provided for in claim 20 .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-29 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 6 425 552s) in view of Anderson (US 2014/0374537).

Regarding independent claim 20 and claim 24:
Lee discloses a process of operating an air vehicle airborne comprising:
storing a quantity of buoyant fluid (46) having a density relatively lower than atmospheric air (hydrogen is less dense than air) in a first chamber (formed by 44/110 or 134) of a housing (44/110, or 134) of the air vehicle;

producing the buoyant fluid for storage in the first chamber from the fuel in the second chamber (e.g. col 15, lines 39-45 and line 64 – col 16, line 5), the first chamber being of a size and shape to retain enough fluid to keep the vehicle aloft; and
resupplying the fuel to the second chamber (e.g. col 15, lines 29-39).
Lee discloses an air vehicle using water, and using oxygen from the atmosphere, but does not disclose a condenser to precipitate water from the atmosphere.
Anderson teaches an buoyant air vehicle which condenses water from the atmosphere ([0039]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Lee to use a condenser to precipitate water from the atmosphere as taught by Anderson for the predictable advantage of providing an additional and readily available source of external fuel, particularly one that already exists in a form for use by the electrolyzer (which uses water).
Lee produces electricity with a solar panel (124), thus providing electricity to power the condenser.

Regarding claim 21:
The discussion above regarding claim 20 is relied upon.
Lee discloses producing hydrogen and oxygen with an electrolyzer (122).


Regarding claim 22:

Lee discloses pumping hydrogen from the electrolyzer to the first chamber and oxygen to the an oxygen chamber (140; col 15, line 64 – col 16, line 5).
Regarding claims 23, 37, and 38:
The discussion above regarding claim 22 is relied upon.
Lee discloses generating electricity and water from a fuel cell (156; col 16, lines 61-63) and pumping the water to the second chamber (col 16, lines 55-60), the cell using hydrogen from the first chamber and oxygen from the oxygen chamber or from the atmosphere (e.g. col 16, lines 19-23).

Regarding claim 25:
The discussion above regarding claim 24 is relied upon.
Lee as modified would render the water precipitated pumped to the second chamber, as this is where the water is stored onboard.

Regarding claim 26:
The discussion above regarding claim 20 is relied upon.
Lee discloses regulating the altitude by regulating the quantity of fluid or fuel in the respective chambers (e.g. col 15, line 46 – col 16, line 60).

Regarding claims 27 and 28:
The discussion above regarding claim 26 is relied upon.


Regarding claim 29:
The discussion above regarding claim 26 is relied upon.
Lee discloses venting the fuel to the atmosphere (col 20, lines 28-31; oxygen is a component of water, and thus the fuel).

Regarding claims 32 and 33:
The discussion above regarding claim 20 is relied upon.
Lee discloses regulating operation electrolyzer (122) and fuel cell (156) with a controller (col 22, lines 39-58), thus controlling (i.e. increasing or decreasing) the amount of fluid and fuel in the respective chambers, as these are the sources and destinations for the respective operations.

Regarding claims 34 and 35:
The discussion above regarding claim 20 is relied upon.
Lee discloses refueling the vehicle from a renewable resource (oxygen from atmospheric air, as noted above) while airborne.


The discussion above regarding claim 20 is relied upon.
Lee discloses the fuel as water (as noted above) and the chamber refillable when the vehicle has landed (to provide the water for use when airborne).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619